UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

IS rae tin eR ee iad ER ae mT ica are en Se Eee xX

GOVERNMENT EMPLOYEES INSURANCE

COMPANY, GEICO INDEMNITY COMPANY, Docket No. 1:19-CV-00232
GEICO GENERAL INSURANCE COMPANY

and GEICO CASUALTY COMPANY,

Plaintiffs,
- against -

MS B RX CORP. d/b/a FOREST DRUGS,

TAIRA RX CORP. d/b/a FOREST DRUGS, KZ
PHARMACY INC., MICHAEL SLAVA BASSANELL,
MIKHAIL BORUKHOV, IRINA HAKIMI, MANI
USHYAROV, D.O., JORDAN SUDBERG, M.D., AND
JOHN DOE NOS. “1” THROUGH “5”,

Defendants.
Repdecesacn aut Re cae Sa pe ee ene Met ei co cas Oe X

DEFENDANT’S JORDAN SUDBERG’S M.D.
REPLY MEMORANDUM OF LAW
IN FURTHER SUPPORT OF MOTION TO DISMISS

RiiF

RUSKINMOSCOUFALTISCHEK rc.

Counselors at Law

1425 RXR PLAZA
UNIONDALE, NEW YORK 11556-1425

(516) 663-6600
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 2 of 15 PagelD #: 614

TABLE OF CONTENTS
PAGE
TABLE. OF AUTHORITIES ... .icsiscsvsnssanicninnsincnnnntnvinonnunsnencta tac nanaianscheanpeanersncenusicasncaainnarans nanan il
PRELIMINARY STATEMENT ... xssncnvmunnmemmunonusnumaiinua man ienccamanrenniuwiie 1
ARGUMENT ... nittnnnoserr ine a ae 2

POINT I PLAINTIFFS PERSIST IN PURSUING THEIR FIRST
CAUSE OF ACTION AGAINST DR. SUDBERG
EVEN THOUGH IT SEEKS NO RELIEF AGAINST HIM... ceceeeesseentseennees 2

POINT II PLAINTIFFS HAVE FAILED TO IDENTIFY
SPECIFIC FACTUAL ASSERTIONS TO SET
FORTH A RICO CONSPIRACY CLAIMS AGAINST
DR. SUDBERG cacsnssassessenneesan araramsenaremansnerrastae sa se nan 2 OUEST ENERO ARLE ARRON 3

POINT IN = =PLAINTIFFS HAVE FAILED TO SPECIFICALLY
ALLEGE DR. SUDBERG’S ACTUAL KNOWLEDGE
OF THE ALLEGED FRAUD OR ANY SUBSTANTIAL
ASSISTANCE BY HIM TO ADVANCE UPD visic. sassnessssasnnssavevavs csanwes savennn sesonavsscanons 9

POINTIV IF THE FEDERAL CLAIMS ARE DISMISSED,
THIS COURT SHOULD REFRAIN FROM
EXERCISING JURISDICTION OVER THE
STATE: CLAIMS as accnram amos ssneas manera seven samen, mms TU aR RTES STENT TAGLAR ATI 11

CONCLUSION  . tiscisnatencisussncenanncrnaicouatisiicrerrmauanccnsiucuenuanassincemunainacnuacissattusucainanceavetsias Al
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 3 of 15 PagelD #: 615

TABLE OF AUTHORITIES
CASES PAGE

AIU Insurance Co. v. Olmecs Medical Supply, Inc.,
No, CV-04-2934, 2005 WL 3710370 (E.D.N.Y. Feb. 22, 2005) .c.ssin cnwss avimensnunceannenccincsonmein 6

Allstate Ins. Co. v. Smirnov,
No. 12-cv-1246, 2013 WL 5407224 (E.D.N.Y. Aug. 21, 2013) ....cccecsesessecsseesnssesseesesstsereeereres 4

Davis v. Yeroushalmi,
985 F. Supp.2d 349 CE.D.N. Y. 2013 )esssonerassneerenesannenennenonessnenmncicesnsilisnaletsnhd Ci8is5 Sesaeid aia DIR MMU ORLaES 3

FD Property Holding, Inc. v. US Traffic Corp.,
206 F. Supp.2d 362 (E.D.NLY. 2002) .......:. 0 aes a SS 3

Gov’t Employees Ins. Co. v. Active Care Medical Supply Corp,
No. 12-cv-5632, 2013 WL 2319426 (E.D.N.Y. May 28, 2013)... ecsessescssessssseeessesseesseeseeesenens 4

Gov't Employees Ins. Co. v. Esses,
No. 12-cv-4424, 2013 WL 5972481 (E.D.N.Y. Nov. 5, 2013) siscscsnsnssisencsniscieexsnosomensreammancenceanses 4

Gov ’t Employees Ins. Co. v. Gateva,
No. 12-cv-4236, 2014 WL 1330846 (E.D.N.Y. March 30, 2014),
amended, 2014 WL 1843291 (E.D.N.Y. May 8, 2014) ....c.ceonrs sieeniyasnionrennverinnmnacrnnennescnsnnents 4

Gov’t Employees Ins. Co. v. Infinity Health Products, Ltd.,
No. 10-cv-5611, 2012 WL 1427796 (E.D.N.Y. Apr. 6, 2012) .cssccscccsssenssvensacssescossnrsnemssianesnercesennts 4

Gov't Employees Ins. Co. v. Village Medical Supply, Inc.,
No. 11-CV-2863, 2014 U.S. Dist. LEXIS 58058 (E.D.N.Y. March 19, 2014)... sccsseeseeteeeees 4

Holmes y. Allstate Corp.,
No. 11 Civ. 1543, 2012 WL 627238 (S.D.N.Y. Jan. 27, 2012) oe eeseesessessessecsseesessssesseeeeneeneees 10

Hoyle v. Dimond,
612 F. Supp.2d 225 (W.D.N.Y. 2009).....::::: 00 2 Ie RE OHI 3

Kanterakis v. Kanterakis,
125 A.D.3d 814 Gd Dep't 2015 )wssissssssunrcciavenisencnnnnnennnmanrnnansisnecavoimiienaminmnasiuamemmennars 9

State Farm Mutual Auto Ins. Co. v. CPT Services, P.C.,
No. 04-cv-5045, 2008 WL 4146190 (E.D.N.Y. Sept. 5, 2008)... eeeseecsseesesseeereneessesesenseeeeees 6

State Farm Mutual Auto Ins. Co. v. Grafman,
655 F. Supp.2d 212 (E.D.N.Y. 2009)... ececssscneeeecesenseesecsuecsssesesessesaeenscesseeteasesesseseeenseseeneseaenes 4,5

il
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 4 of 15 PagelD #: 616

State Farm Mutual Auto Ins. Co. v. James M. Liguori, M_D., P.C.,
309 FP, Stpp.2d 221 (EDN: VY, 2008) comcast anepantomecnnmmasnmnans rt ceneaeRRARRaRCEATR Cee.

State Farm Mutual Automobile Ins. Co. v. Rabiner,
749 Fi. Sapp d 94 (EDN Y. 2OMD isco cimcinsosincepapimanijoicinagianaseaeer rues ee samara ie eich iombsiartieconaremees 7

Targum vy. Citrin Cooperman & Co., LLP,
No, 12 Civ. 6909, 2013 WL 6087400 (S.D.N.Y. Nav. 19, 2013) wssisissccessnrsmavecrsnunnnavacsersecsvas 10

STATUTES AND OTHER AUTHORITIES

Fed. R. Civ. P. 9(b) ccccssssssssssssssscsssssseseseesssssssssssssssusssssesssessesessesassssssssssssssuessesessessessssassssissssssussensveee 1

Fed, R. Civ. P. 12(b)(6) scssscccccsecsssssssesessssecsssssssssssssssssusesesessessssnsssssssssssssavensesssesasesssssssssasssssanseveeveees 1

li
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 5 of 15 PagelD #: 617

PRELIMINARY STATEMENT

Defendant Jordan Sudberg, M.D. (“Dr. Sudberg”) submits this Reply Memorandum of
Law in further support of his motion to dismiss the Complaint pursuant to Fed. R. Civ. P.
12(b)(6) and 9(b).

Merriam Webster’s dictionary defines the term “granular” as finely detailed. Twice in
their opposition papers, plaintiffs argue that their Complaint described Dr. Sudberg’s
participation in the alleged scheme in “granular detail”. See Plaintiffs’ Opposition brief, pp. 1,
13. However, the Complaint provides virtually no detail — and certainly nothing finely detailed —
about Dr. Sudberg’s alleged involvement. Plaintiff fails to identify any portion or paragraph of
the Complaint that contains any detail of the agreement that Dr. Sudberg supposedly made, with
whom it was made, when it was commenced and what specific actions Dr. Sudberg supposedly
performed in furtherance of the agreement.

Plaintiffs try to overcome their lack of specific, factual detail with repetitive, conclusory
statements, and little else. That does not suffice to overcome the Complaint’s defects. Nor do
any of the cases cited by plaintiffs rescue their pleading. None of the cases that plaintiffs rely
upon involved a pleading that was so completely lacking in factual specifics as the pleading here.

As set forth below, and in the initial moving papers, the Complaint should be dismissed

in its entirety.
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 6 of 15 PagelD #: 618

ARGUMENT
POINT I

PLAINTIFFS PERSIST IN PURSUING THEIR FIRST CAUSE OF ACTION
AGAINST DR. SUDBERG EVEN THOUGH IT SEEKS NO RELIEF AGAINST HIM

It is uncontroverted that plaintiffs’ first cause of action seeks a declaratory judgment that

“MSB RX, Taira Rx, and KZ Pharmacy have no right to receive payment for any pending bills

submitted to GEICO”. See Complaint, § 211. It is also uncontroverted that plaintiffs’ first cause

of action does not seek to avoid paying any claims Dr. Sudberg submitted to them. Even though

the sole focus is the insurance claims submitted by the Pharmacy Defendants, plaintiffs persist in

arguing that its first cause of action presents an actual case or controversy between them and Dr.

Sudberg. Their argument defies logic.

Plaintiffs try to justify their argument by claiming that (some of) the claims were based

on prescriptions allegedly written by Dr. Sudberg.' At most, that makes Dr. Sudberg a potential

witness to claims based on a prescription he wrote. It does not make him a proper party to a

dispute concerning payment of that claim. Looking at it from another perspective, if plaintiffs

had denied the claims they now challenge in the Complaint, and the pharmacies had sued to

compel payment, plaintiffs would not argue Dr. Sudberg was an indispensable party. If it

believed he was a relevant witness, it would subpoena him, but would not join him as a party.

The same logic applies here.

Plaintiffs also argue that Dr. Sudberg is a proper party to the claim because he may be

impacted professionally or personally in some manner or some other forum if this Court

determines that a prescription was not medically necessary. But the possibility that an adverse

 

' Based on the information contained in the Complaint and its exhibits, plaintiffs have only identified two
prescriptions that Dr. Sudberg allegedly wrote over a several year period, neither of which required the

patient to use any of the pharmacies listed as co-defendants.

-2-
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 7 of 15 PagelD #: 619

decision here might have some impact elsewhere does not create an actual case or controversy
between Dr. Sudberg and plaintiffs. If that were so, the floodgates would open and almost
anybody impacted by a decision could be named as a defendant in a cause of action for a
declaratory judgment.

Plaintiffs’ attempt to embroil Dr. Sudberg in the declaratory judgment portion of this
action reveals their strategy to subject Dr. Sudberg to vast, unnecessary expense in an effort to
attrition him into submission. That strategy is also evident by the fact that: (a) only two
documents out of the ninety-seven pages of exhibits attached to the Complaint even contain Dr.
Sudberg’s name; and (b) plaintiffs have failed to identify even a single act or action committed
by Dr. Sudberg and, instead, their claims rely entirely on vague, general statements asserted
against Dr. Sudberg and Mani Ushyarov, collectively, without any individual attribution. See
infra.

In any event, because plaintiffs’ first cause of action seeks no relief as against Dr.
Sudberg, that cause of action must be dismissed as against him.

POINT II

PLAINTIFFS HAVE FAILED TO IDENTIFY SPECIFIC FACTUAL ASSERTIONS
TO SET FORTH A RICO CONSPIRACY CLAIM AGAINST DR. SUDBERG

In his initial brief, Dr. Sudberg demonstrated that a complaint asserting a claim under 18
U.S.C. §1962(d) must state with specificity what the agreement was, who entered into the
agreement, when the agreement commenced, and what actions were taken in furtherance of it.
Davis v. Yeroushalmi, 985 F. Supp.2d 349, 362 (E.D.N.Y. 2013)(Gershon, J.); Hoyle v. Dimond,
612 F. Supp.2d 225, 233 (W.D.N.Y. 2009); FD Property Holding, Inc. v. US Traffic Corp., 206

F. Supp.2d 362, 373 (E.D.N.Y. 2002).
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 8 of 15 PagelD #: 620

Dr. Sudberg’s initial brief also demonstrated that plaintiffs’ Complaint completely lacked
the necessary specifics to set forth a RICO conspiracy claim as to him. Plaintiffs’ opposing brief
fails to rectify their deficient pleading. At times, plaintiffs’ brief simply repeats verbatim the
vague, conclusory allegations stated in the Complaint. See Plaintiffs’ Brief, pp. 2-4, and 7, 8. At
other times, plaintiffs cite a host of cases, many of which are easily distinguishable based on the
level of specificity contained in those other cases, and none of which are sufficient to defeat this
motion.

Many of the cases plaintiffs rely upon were decided on default wherein the Court
approved the Magistrate’s Report without opposition. All of the following cases cited by
plaintiffs involved that procedural posture: Gov ’t Employees Ins. Co. v. Gateva, No. 12-cv-4236,
2014 WL 1330846 (E.D.N.Y. March 30, 2014), amended, 2014 WL 1843291 (E.D.N.Y. May 8,
2014); Gov ’t Employees Ins. Co. v. Esses, No. 12-cv-4424, 2013 WL 5972481 (E.D.N.Y. Nov. 5,
2013); Allstate Ins. Co. v. Smirnov, No. 12-cv-1246, 2013 WL 5407224 (E.D.N.Y. Aug. 21,
2013); Gov’t Employees Ins. Co. v. Infinity Health Products, Ltd., No. 10-cv-5611, 2012 WL
1427796 (E.D.N.Y. Apr. 6, 2012); Gov’t Employees Ins. Co. v. Active Care Medical Supply
Corp, No. 12-cv-5632, 2013 WL 2319426 (E.D.N.Y. May 28, 2013); and Gov’t Employees Ins.
Co. v. Village Medical Supply, Inc., No. 11-CV-2863, 2014 U.S. Dist. LEXIS 58058 (E.D.N.Y.
March 19, 2014). Since these decisions were rendered on default, the defendants did not point
out any defects in the pleading. Thus, those decisions are of limited precedential value here.

Although plaintiffs cite State Farm Mutual Auto Ins. Co. v. Grafman, 655 F. Supp.2d 212
(E.D.N.Y. 2009), that case actually supports Dr. Sudberg’s motion to dismiss. The allegations

and/or exhibits in that Amended Complaint were far more specific and detailed than the pleading
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 9 of 15 PagelD #: 621

here. The Amended Complaint in State Farm v. Grafman, supra, included documentary support
for the RICO conspiracy allegations by attaching the following as exhibits:
e a representative sample of checks, fraudulent bills and corresponding mailings
that evidenced the collusive arrangement. See Ex. A attached to the Declaration
of Adam L. Browser dated June 20, 2019 (“Browser Reply Decl.”), at ¥ 119,
120, 235, 253, 271, 288, 318, 336, 366, 462, and 480;
e charts that listed checks exchanged between the parties as evidence of their
collusive arrangement. See Browser Reply Decl., Ex. A, 49 32, 34 and 36; and
e affidavits from Yury Savransky and Roger Brick, which described some portion
of the collusive arrangement. See Browser Reply Decl., Ex. A, J 35 and 39.
The Court in Grafman relied heavily on the exhibits when it denied the motion to dismiss.
It stated:
[P]laintiff provides, in multiple exhibits to its Amended Complaint, an
extensive sampling of statements alleged to be fraudulent including dates
of mailing, corresponding claim numbers, entities which submitted many
of the claims, the price allegedly paid by the submitting entity and the
price charged to plaintiff.

Grafman, supra at 228.

Unlike in Grafman, the exhibits to plaintiffs’ Complaint do not provide any supporting
evidence of a conspiratorial agreement involving Dr. Sudberg; rather the exhibits demonstrate
the paucity of plaintiffs’ allegations against him. The Complaint contains four exhibits totaling
97 pages but only two of those pages appear to relate to Dr. Sudberg. Those two pages are

prescriptions that purport to bear his signature and neither requires the prescriptions be filled at

the pharmacies with whom Dr. Sudberg is accused of engaging in a conspiracy.
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 10 of 15 PagelD #: 622

Furthermore, not only do the charts attached to the Complaint fail to even reference Dr.
Sudberg, they are insufficient to support plaintiffs’ vague allegations of a kickback. The only
financial item contained in those charts is the price the Pharmacy Defendants purportedly
charged plaintiffs. In contrast, the charts attached as exhibits to the Grafman Amended
Complaint contained both the price allegedly paid by the submitting entity and the price charged
to the insurer, thus showing how the price was improperly inflated. Grafman, supra at 288.
Plaintiffs here have made absolutely no showing that Dr. Sudberg was involved in inflating any
‘prices or altering any invoices. They have made absolutely no showing of any kickbacks made
to Dr. Sudberg. Plaintiffs’ allegations here are specious at best, and far from the detailed
showing in Grafman.

For similar reasons, plaintiffs’ reliance on State Farm Mutual Auto Ins. Co. v. CPT
Services, P.C., No. 04-cv-5045, 2008 WL 4146190 (E.D.N.Y. Sept. 5, 2008) is unavailing. In
that case, the Complaint was supported by charts, letters of medical necessity endorsed by
doctors and sample examination reports which included specific misrepresentations submitted to
the carrier. Here, there are no such documents created by Dr. Sudberg or submitted by him.
Although plaintiffs repeatedly assert that Dr. Sudberg issued many prescriptions that were not
medically necessary, they provide no representative samples to support their assertion.

The situation at bar is also distinguishable from that in AJU Insurance Co. v. Olmecs
Medical Supply, Inc., No, CV-04-2934, 2005 WL 3710370 (E.D.N.Y. Feb. 22, 2005), another
case upon which plaintiffs rely. In Olmecs, plaintiffs listed “79 and 39 claims supported by
prescriptions written by moving defendants Rook and Surikov, respectively” and the Court found
the prescribing doctors were “key participants” who had made “critical misrepresentations” and

“created false documents”. Jd. at *9. Here, plaintiffs fail to allege any facts which indicate Dr.
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 11 of 15 PagelD #: 623

Sudberg was a key participant. While they allege Michael Bassanell was the mastermind of the
alleged scheme (see Complaint, § 1), they do not allege any involvement by Dr. Sudberg either
in the creation of the pharmacy entities or the transfer of ownership thereof. Nor do they allege
any involvement by Dr. Sudberg in the manufacture of the pharmaceuticals at issue or the
submission of claims to plaintiffs. They do not allege any critical representation or even a single
false document made by Dr. Sudberg. Plaintiffs’ entire case against Dr. Sudberg is premised on
two identified prescriptions that do not even specify where they are to be filled. The allegations
here fall far short of what the Court in Olmecs found to be sufficient.

Plaintiffs also rely upon State Farm Mutual Automobile Ins. Co. v. Rabiner, 749 F.
Supp.2d 94 (E.D.N.Y. 2010) and State Farm Mutual Auto Ins. Co. v. James M. Liguori, M.D.,
P.C., 589 F. Supp.2d 221 (E.D.N.Y. 2008) but those cases do not apply here. The decision in
Rabiner did not involve RICO claims. The decision in Liguori primarily involved the 30 day
rule and did not address whether a RICO conspiracy claim was adequately pleaded. Thus, they
have no bearing on the sufficiency of plaintiffs’ RICO conspiracy claims here. Plaintiffs fail to
explain how those cases are relevant.

In sum, the case law plaintiffs rely upon to demonstrate the adequacy of their RICO
conspiracy does the opposite. It shows how inadequately those claims have been pleaded as
against Dr. Sudberg. Perhaps that is why plaintiffs resort to accusing Dr. Sudberg of twisting,
distorting and misapplying the Complaint’s allegations. But plaintiffs actually do what they
accuse Dr. Sudberg of.

They argue “the Complaint details how Sudberg and Ushyarov agreed to illegal
arrangements with the Pharmacy Defendants regarding compounding and/or dispensing coded or

specially marked prescriptions and how the Prescribing Defendants agreed to accept kickbacks
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 12 of 15 PagelD #: 624

from the Pharmacy Defendants ... .” Plaintiffs’ Brief, p. 9 (emphasis supplied). Plaintiffs then
cite to 40 paragraphs of the Complaint as supposed support for their argument, but that support is
not there. None of those 40 paragraphs identify with whom Dr. Sudberg allegedly entered into
the illicit arrangement. None of those 40 paragraphs allege when Dr. Sudberg entered into the
agreement with the unidentified alleged co-conspirator. None of those 40 paragraphs identify
any meetings or conversations involving Dr. Sudberg. And none of those 40 paragraphs identify
even a single kickback received by Dr. Sudberg. In short, the 40 paragraphs that supposedly
support plaintiffs’ RICO conspiracy claim, like their entire Complaint, shed heat but no light.

Dr. Sudberg is not arguing — as plaintiffs’ claim (see Plaintiffs’ Brief, p. 11) — that
plaintiffs must plead the exact dollar amount of each kickback or the precise date or time. On
the contrary, Dr. Sudberg is claiming that plaintiffs must allege something more than merely
stating kickbacks were made. Had plaintiffs alleged from whom Dr. Sudberg received a
kickback, that might suffice. But they did not allege from whom Dr. Sudberg allegedly received
any kickback. Had plaintiffs alleged an approximate amount of any kickback, that might suffice.
But plaintiffs did not allege any approximate amount. Had the plaintiffs alleged where or how a
kickback was transmitted, that might suffice. But plaintiffs did not explain how or where Dr.
Sudberg received any kickback. Had plaintiffs alleged generally when the kickback took place,
that might suffice. But they did not allege anything other than the scheme allegedly began in
2015 and kickbacks occurred at or near the time the prescriptions were issued. See Complaint,
4 8, 174. Considering that plaintiffs’ Complaint and exhibits identified only two prescriptions
purportedly issued by Dr. Sudberg, plaintiffs’ kickback allegations boil down to the following:

Over a four year period, on two occasions, one or more of the seven defendants, somewhere and
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 13 of 15 PagelD #: 625

somehow, gave something of value to Dr. Sudberg. Plaintiffs’ vague, amorphous pleading is
insufficient.

As discussed in Dr. Sudberg’s initial Memorandum of Law, Plaintiffs acknowledged in
their Complaint the allegedly collusive arrangement was actually with the clinic(s) that housed
Dr. Sudberg’s practice and not with him. See Complaint, 4160. In an attempt to overcome that
acknowledgment, as well as the lack of specific allegations regarding any conduct by Dr.
Sudberg, plaintiffs now argue that Dr. Sudberg is liable for alleged actions taken by John Doe
defendants who worked at the clinics. Plaintiffs’ Brief, p. 12. Plaintiffs cite no support for their
new theory. While agency liability might apply for a negligence-based claim, it does not apply
to RICO claims. In any event, plaintiffs cannot avoid their obligation to plead specific factual
allegations about the agreement Dr. Sudberg allegedly entered into and what he did in support of
that agreement. Any actions allegedly taken by others do not suffice.

For these reasons, and those set forth in the initial moving papers, plaintiffs’ third and
eighth causes of action should be dismissed as against Dr. Sudberg.

POINT II
PLAINTIFFS HAVE FAILED TO SPECIFICALLY ALLEGE
DR. SUBDERG’S ACTUAL KNOWLEDGE OF THE ALLEGED
FRAUD OR ANY SUBSTANTIAL ASSISTANCE BY HIM TO ADVANCE IT

Plaintiffs admit that a claim of aiding and abetting fraud must allege, in addition to the
existence of a fraud, that the defendant had actual knowledge of the fraud and provided
substantial assistance to advance its’ commission. They concede these elements must be pled
with specificity. See, e.g. Kanterakis v. Kanterakis, 125 A.D.3d 814 (2d Dep’t 2015).

Plaintiffs have failed to plead with any specificity either that Dr. Sudberg had actual

knowledge of the alleged fraud or that he provided substantial assistance to advance its
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 14 of 15 PagelD #: 626

commission. They merely recite those elements in a conclusory fashion, but allege no facts in
support. While they cite to 40 paragraphs of the Complaint, none of those paragraphs provide
any support and certainly not any specifics. None of those 40 paragraphs allege how Dr.
Sudberg had actual knowledge of the alleged fraud. None of the allegations state that he knew
defendant Michael Bassasnell was the true owner of the pharmacies, that he was aware of any
illegal compounding or that he knew of any irregularities in billings by the pharmacy defendants.
Nowhere do those paragraphs identify any meetings, conversations or communications involving
Dr. Sudberg in which he might have acquired actual knowledge of the alleged fraud.

Furthermore, none of the 40 paragraphs plaintiffs cite to allege any assistance or conduct
by Dr. Sudberg in advancing the alleged fraud other than by issuing non-opioid prescriptions, the
efficacy of which plaintiffs question. And none of those 40 paragraphs identify even a single
kickback received by Dr. Sudberg which might demonstrate his participation in the alleged
fraud. The 40 paragraphs plaintiffs rely upon provide no specifics. They are vague, conclusory
allegations, and fall far short of pleading an aiding and abetting fraud claim with particularity.

This is especially so here where all of plaintiffs’ allegations grouped Dr. Sudberg with
the co-defendant, Mani Usharyov. Plaintiffs have failed to explain why they are excused from
the obligation to specifically plead each defendant’s role in the alleged fraud. Plaintiffs have
failed to distinguish why its aiding and abetting claim should not be dismissed as occurred in
Targum v. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909, 2013 WL 6087400, at *4 (S.D.N.Y.
Nov. 19, 2013) and Holmes v. Allstate Corp., No. 11 Civ. 1543, 2012 WL 627238, at *25
(S.D.N.Y. Jan. 27, 2012).

Accordingly, Plaintiffs’ fifth and tenth causes of action should be dismissed as against

Dr. Sudberg.

-10-
Case 1:19-cv-00232-NG-PK Document 38 Filed 06/20/19 Page 15 of 15 PagelD #: 627

POINT IV
IF THE FEDERAL CLAIMS ARE DISMISSED, THIS
COURT SHOULD REFRAIN FROM EXERCISING
JURISDICTION OVER THE STATE LAW CLAIMS
Plaintiffs do not oppose Dr. Sudberg’s request that this Court should not exercise
Jurisdiction over the state law claims against Dr. Sudberg if the RICO claims are dismissed.
CONCLUSION
For the reasons set forth above, and those in Dr. Sudberg’s initial moving papers, Dr.
Sudberg’s motion to dismiss should be granted in its entirety.
Dated: Uniondale, New York
June 20, 2019

RUSKIN MOSCOU FALTISCHEK, P.C.

         

ty PE
Douglas M. Nadjari, Esq.
Adam L. Browser, Esq.
Nicole Della Ragione, Esq
Attorney for Jordan Sudberg, M.D.
East Tower, 15th Floor
1425 RXR Plaza
Uniondale, New York 11556
(516) 663-6600

 

859270-v2

-l1-
